UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-7088


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTONIO EDWARDS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:10-cr-00769-JFM-1; 1:14-cv-00920-JFM)


Submitted:   November 24, 2015            Decided:   December 30, 2015


Before DUNCAN, FLOYD, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Antonio Edwards, Appellant Pro Se.          Michael Clayton Hanlon,
Assistant United States Attorney,         Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Antonio Edwards seeks to appeal the district court’s order

dismissing his 28 U.S.C. § 2255 (2012) motion.             We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

      When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than 60 days after

the entry of the district court’s final judgment or order, Fed.

R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on

September 30, 2014.        The notice of appeal was filed on July 4,

2015. *    Because Edwards failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.        We dispense with oral argument because the

facts     and   legal   contentions   are   adequately   presented   in   the




      *For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                       2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3